EXHIBIT 10.13


AMENDED AND RESTATED
CONSULTING AGREEMENT
 
This Amended and Restated Consulting Agreement (the “Agreement”) is made
effective as of November 12, 2008, by and between Wits Basin Precious Minerals
Inc., a Minnesota corporation (“Wits Basin”), and Corporate Resource Management,
Inc., a Minnesota corporation (the “Consultant”).
 
RECITALS
 
WHEREAS, the parties have entered into that certain Consulting Agreement dated
as of May 15, 2006 (the “Original Agreement”) relating to Consultant’s provision
of certain investment banking services, as an independent contractor, in
connection with the purchase and/or sale of mining-related assets (the “Asset
Transactions”); and
 
WHEREAS, the parties wish to amend the terms of their consulting arrangement to
the terms set forth herein, superseding the Original Agreement in its entirety.
 
AGREEMENT
 
NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:
 
1. Effect of Original Agreement. The Original Agreement is hereby superseded in
its entirety and shall not have further effect.
 
2. Consulting Services. Consultant agrees to provide certain investor relations
and back office services as set forth on Exhibit A hereto, and any other related
services as agreed upon by the parties. Consultant is not authorized to, and
will not, participate in the preparation or delivery of any materials relating
to the sale of Wits Basin’s securities, offer Wits Basin’s securities, make any
recommendations regarding Wits Basin’s securities, assist in or provide
financing for purchases of Wits Basin’s securities, represent that Consultant is
an agent of Wits Basin, participate in any negotiations relating to the sale of
Wits Basin’s securities or the terms of any sale of securities by Wits Basin, or
enter into agreements on behalf of or bind Wits Basin.
 
3. Compensation. For the various services rendered hereunder, Consultant shall
be entitled to a consulting fee in the amount of Thirteen Thousand Seven Hundred
Fifty Dollars ($13,750) per month during the term of this Agreement (the
“Monthly Fee”). Consultant shall be paid a prorated Monthly Fee for that portion
of any less-than-complete month during which the Agreement was in force. The
Monthly Fee is commencing retroactively to January 1, 2008.
 
4. Reimbursement for Expenses. Wits Basin shall reimburse Consultant for all
reasonable and necessary expenses incurred and paid by Consultant in connection
with the completion of Consultant’s responsibilities, promptly following
presentation to Wits Basin of receipts for such expenses, provided that
Consultant shall be required to obtain the prior written consent of Wits Basin.
 
5. Independent Contractor.
 
(a) Using its best efforts, Consultant shall devote such time to the performance
of the services described in this Agreement as may be necessary to
satisfactorily complete such services.

 
1

--------------------------------------------------------------------------------

 
 
(b) Consultant shall be an independent contractor in the performance of this
Agreement and no employee of Consultant shall be deemed an employee of Wits
Basin for any purpose whatsoever. Employees of Consultant shall not participate
in any benefit programs for Wits Basin employees including, without limitation,
health benefits, life insurance, pension or profit sharing plans and paid
vacation and sick leave. Consultant shall be solely responsible for the payment
of its income taxes as required by any and all governmental agencies with
respect to compensation paid to Consultant by Wits Basin, and shall comply with
all regulations thereto.
 
(c) Consultant shall have no power to act as an agent of Wits Basin or bind Wits
Basin in any respect.
 
6. Intellectual Property. Consultant agrees that all documents and deliverables
(collectively, the “Work Materials”) created in whole or in part by Consultant
in the course of or related to the performance of this Agreement shall be
treated as if they were “works for hire” for Wits Basin. All ownership and
control of the above Work Materials, including any copyright, patent rights and
all other intellectual-property rights herein, shall vest exclusively with Wits
Basin; provided, however, that such Work Materials shall in no event cover
materials that Consultant is required to keep confidentially (including
materials that are proprietary to other clients of Consultant) or materials that
Consultant does not have the right to sublicense to third parties.
 
7. Property. Consultant will not remove from Wits Basin’s offices or premises
any documents, records, notebooks, files, correspondence, reports, memoranda,
computer tapes, computer disks or similar materials of or containing
Confidential Information (as defined below), or other materials or property of
any kind, unless necessary in accordance with Consultant’s duties and
responsibilities, and in the event that any of such material or property is
removed, all of the foregoing will be returned to their proper files or places
of safekeeping as promptly as possible after the removal will have served its
specific purpose; nor will Consultant make, retain, remove or distribute any
copies of any of the foregoing for any reason whatsoever, except as may be
necessary in the discharge of Consultant’s assigned duties; and upon the
termination of this Agreement, Consultant will leave with or return to Wits
Basin all originals and copies of the foregoing, then in Consultant’s
possession, whether prepared by Consultant or by others.
 
8. Confidential Information.
 
(a) Consultant acknowledges and agrees that in the course of, or incident to,
its provision of services to Wits Basin, Wits Basin will provide to Consultant,
and Consultant will otherwise have access to, Wits Basin’s trade secrets and
confidential information (collectively and singularly known as “Confidential
Information” and defined further below). Except as will be necessary in the
performance of Consultant’s obligations hereunder, Consultant will not disclose
or use for Consultant’s direct or indirect benefit or the direct or indirect
benefit of any third party, and Consultant will maintain, both during and after
this Agreement and Consultant’s provision of services to Wits Basin outside of
this Agreement, the confidentiality of any Confidential Information of Wits
Basin. Upon Wits Basin’s written consent permitting Consultant to provide or
disclose any Confidential Information, Consultant agrees to advise and inform
any third party regarding the confidential nature of such information, and
ensure that such third party independently agrees in writing to be bound by the
terms and conditions set forth in Sections 6, 7 and 8 hereof.

 
2

--------------------------------------------------------------------------------

 
 
(b) For purposes of this Agreement, “Confidential Information” means any and all
proprietary information of Wits Basin that derives independent economic value by
virtue of its not being known to Wits Basin’s competitors or the general public
including, but not limited to, mining prospects, assay results, customer lists,
customer information, intellectual property, employee lists, employee
information, prospect lists, prospect information, pricing information,
inventions, graphic designs, product research and development, financial
statements, marketing plans, management systems and procedures, trade secrets,
supplier lists, sales techniques, software specifications and information,
results of research and development, whether complete or in process, and any
other information which Wits Basin identifies as Confidential Information.
Consultant will deliver to Wits Basin at the termination of this Agreement, or
upon the completion of any services by Consultant to Wits Basin outside of this
Agreement, or at any other time that Wits Basin may request, all memoranda,
notes, plans, records, diskettes, tapes and other storage media, documentation
and other materials (and copies thereof) containing Confidential Information, no
matter where such material is located and no matter what form the material may
be in, which Consultant may then possess or have under his control. If requested
by Wits Basin, Consultant will provide to Wits Basin written confirmation that
all such materials have been delivered to Wits Basin or have been destroyed.
Consultant will take all appropriate steps to safeguard Confidential Information
and to protect it against disclosure, misuse, espionage, loss and theft.
“Confidential Information” also includes any and all information which Wits
Basin obtains from another third party and treats as proprietary or designates
as confidential. The obligations of this Section will survive indefinitely the
termination of this Agreement or Consultant’s provision of services to Wits
Basin outside this Agreement. All Wits Basin Confidential Information and any
and all results derived therefrom in any way will at all times remain the sole
property of Wits Basin.
 
For the purposes of this Agreement, “Confidential Information” shall not include
information which (i) had been made previously available to the public by Wits
Basin; (ii) is or becomes generally available to the public, unless the
information being made available to the public results in a breach of this
Agreement; (iii) prior to disclosure to Consultant or Consultant’s
representatives or agents, was already rightfully in any such person’s
possession without any requirement of confidentiality; or (iv) is obtained by
Consultant or Consultant’s representatives or agents from a third party who is
lawfully in possession of such information, and not in violation of any
contractual, legal or fiduciary obligation to Wits Basin, with respect to such
information and who does not require Consultant to refrain from disclosing such
information to others. In any dispute relating to the obligations under this
Section 8, the burden of proof will be on the party receiving the Confidential
Information to show that the exclusions herein apply.
 
9. Term; Termination. This Agreement will become effective as of the date hereof
and will continue for one (1) year thereafter (the “Term”), unless terminated
earlier by either party for any reason with thirty (30) days’ prior written
notice to the other party. The Term shall automatically extend for additional
successive one (1) year period unless either party provides to the other party
written notice of such party’s intent not to renew the term for an additional
year at least thirty (30) days prior to the end of the then current period.
During any renewal term, either party may terminate this Agreement for any
reason with thirty (30) days’ prior written notice to the other party.
Notwithstanding the foregoing, either party may immediately terminate this
Agreement without thirty (30) days’ prior written notice in the event the other
party breaches any of its material obligations hereunder and such party fails to
cure such breach within ten (10) days of receipt of notice of such breach from
the other party.
 
In the event Wits Basin terminates this Agreement for any reason, prior to the
first anniversary of the date of this Agreement, other than a breach by
Consultant of its material obligations under this Agreement (and failure to cure
within the period specified above), Consultant will be entitled to a termination
fee in the amount of Seventy-Five Thousand Dollars ($75,000).

 
3

--------------------------------------------------------------------------------

 
 
10. Representations and Warranties. Wits Basin and Consultant hereby represent
and warrant to each other that their respective execution, delivery and
performance of this Agreement will not (a) violate or breach Wits Basin’s and/or
Consultant’s articles of incorporation or corporate bylaws, or (b) result in a
breach of any of the terms or conditions of, or constitute a default under, any
mortgage, note, bond, indenture, agreement, license or other instrument or
obligation to which Wits Basin or Consultant is now a party or by which any of
them or any of their respective properties or assets may be bound or affected,
or (c) violate any order, writ, injunction or decree of any court,
administrative agency or governmental body in any respect, the violation or
breach of which would prevent Wits Basin or Consultant from consummating the
transactions contemplated herein.
 
11. Indemnification. Consultant shall indemnify and hold Wits Basin, and its
shareholders, directors, employees and agents (collectively, together with Wits
Basin, the “Affiliates”) harmless from and against any and all liabilities,
losses, damages, claims, costs, causes of action and expenses, including but not
limited to the costs of defense and reasonable attorneys’ fees, suffered, paid
or incurred by any of the Affiliates, whether or not suit is filed, arising out
of, resulting from or connected with, in whole or in part, the intentional
misconduct or gross negligence of Consultant. The obligations of this Section 11
shall forever survive the termination of this Agreement.
 
12. Miscellaneous.
 
(a) Entire Agreement. This Agreement sets forth the entire agreement of the
parties with respect to the subject matter hereof, and supersedes all prior
agreements. This Agreement may not be amended or modified in any manner except
by an instrument in writing signed by the parties.
 
(b) Severability. The invalidity or unenforceability of one or more provisions
of this Agreement shall not affect the validity or enforceability of any of the
other provisions, and this Agreement shall be construed as if such invalid or
unenforceable provisions were omitted. If any provision is unenforceable because
it is overbroad, the parties agree that such provision shall be limited to the
extent necessary to make it enforceable, it being the intent of the parties that
provisions of this Agreement be enforced to the maximum extent possible.
 
(c) Governing Law; Remedies. This Agreement shall be deemed to have been entered
into in, and shall be construed and enforced in accordance with the laws of, the
State of Minnesota without regard to conflicts of law principles. Consultant
acknowledges and agrees that a violation of the terms of this Agreement would
cause irreparable harm to Wits Basin, and that Wits Basin’s remedy at law for
any such violation would be inadequate. In recognition of the foregoing,
Consultant agrees that, in addition to any other relief afforded by law,
including damages sustained by a breach of this Agreement, Wits Basin shall have
the right to enforce this Agreement by specific remedies, which shall include,
among other things, temporary and permanent injunctions, it being the
understanding of Consultant and Wits Basin that both damages and injunctions
shall be proper modes of relief and are not to be considered as alternative
remedies.
 
(d) Waivers. The failure of any party to insist, in any one or more instances,
upon the performance of any of the terms or conditions of this Agreement or to
exercise any right, shall not be construed as a waiver of the future performance
of any such term or condition or the future exercise of such right.
 
(e) Assignment and Delegation. Consultant will not have the right to assign its
rights under this Agreement or delegate any of his obligations under this
Agreement without Wits Basin’s prior written consent, which consent may be
withheld in Wits Basin’s sole and absolute discretion. To the extent assignable
or delegable as described in the preceding sentence, the rights of each party
hereunder shall inure to the benefit of each party’s successors and assigns.

 
4

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the undersigned have set their hands to this Agreement to be
effective as of the date first written above.
 
WITS BASIN:
 
WITS BASIN PRECIOUS MINERALS INC.
     
By:
/s/ Mark D Dacko
 
Mark D. Dacko, Chief Financial Officer
   
CONSULTANT:
 
CORPORATE RESOURCE MANAGEMENT, INC.
     
By:
/s/ Debra Kramer
 
Debra Kramer, President

 
Signature Page to
Amended and Restated Consulting Agreement
 
 

--------------------------------------------------------------------------------

 


Exhibit A
 
CRM Contract Description of Services


Consultant agrees to provide general oversight and management in regard to
strategic planning, team management and resource management related to but not
limited to:
 

 
·
Investor Relations / Public Relations

 

 
·
Marketing

 

 
·
Support Resources for Wits Basin executive team

 

 
·
Investment banking services regarding project capitalization and corporate
finance

 
Consultant is not authorized to, and will not, participate in the preparation or
delivery of any materials relating to the sale of Wits Basin’s securities, offer
Wits Basin’s securities, make any recommendations regarding Wits Basin’s
securities, assist in or provide financing for purchase of Wits Basin’s
securities, represent that Consultant is an agent for Wits Basin, participate in
any negotiations relating to the sale of Wits Basin’s securities or the terms of
any sale of securities by Wits Basin, or enter into agreements on behalf of or
bind Wits Basins. Consultant is not a licensed broker-dealer.

 
 

--------------------------------------------------------------------------------

 
 